                     Case 4:94-cv-02307-CW Document 3013 Filed 07/20/20 Page 1 of 4




               1   DONALD SPECTER – 083925                    XAVIER BECERRA
                   RITA K. LOMIO – 254501                     Attorney General of California
               2   MARGOT MENDELSON – 268583                  DAMON G. MCCLAIN
                   PRISON LAW OFFICE                          Supervising Deputy Attorney General
               3   1917 Fifth Street                          JOANNA B. HOOD
                   Berkeley, California 94710-1916            Supervising Deputy Attorney General
               4   Telephone: (510) 280-2621                  TRACE O. MAIORINO
                   Facsimile: (510) 280-2704                  Deputy Attorney General
               5                                              SEAN LODHOLZ
                                                              Deputy Attorney General
               6                                              JEREMY DUGGAN
                                                              Deputy Attorney General
               7
                   MICHAEL W. BIEN – 096891                   State Bar No. 229854
               8   GAY C. GRUNFELD – 121944                    1300 I Street, Suite 125
                   THOMAS NOLAN – 169692                       P.O. Box 944255
               9   PENNY GODBOLD – 226925                      Sacramento, CA 94244-2550
                   MICHAEL FREEDMAN – 262850                   Telephone: (916) 210-6008
              10   ROSEN BIEN                                  Fax: (916) 324-5205
                   GALVAN & GRUNFELD LLP                       E-mail: Jeremy.Duggan@doj.ca.gov
              11   101 Mission Street, Sixth Floor            Attorneys for Defendants
                   San Francisco, California 94105-1738       Gavin Newsom and California
              12   Telephone: (415) 433-6830                  Department of Corrections and
                   Facsimile: (415) 433-7104                  Rehabilitation
              13
                   LINDA D. KILB – 136101
              14   DISABILITY RIGHTS
                   EDUCATION & DEFENSE FUND,
              15   INC.
                   3075 Adeline Street, Suite 201
              16   Berkeley, California 94703
                   Telephone: (510) 644-2555
              17   Facsimile: (510) 841-8645
              18 Attorneys for Plaintiffs
              19
                                            UNITED STATES DISTRICT COURT
              20
                                         NORTHERN DISTRICT OF CALIFORNIA
              21
              22 JOHN ARMSTRONG, et al.,                        Case No. C94 2307 CW

              23          Plaintiffs,                           [PROPOSED] STIPULATION AND
                                                                ORDER REGARDING PLAINTIFFS’
              24         v.                                     MOTION TO PROTECT
                                                                ARMSTRONG CLASS MEMBERS
              25 GAVIN NEWSOM, et al.,                          DURING THE COVID-19 PANDEMIC
                                                                Judge: Hon. Claudia Wilken
              26          Defendants.

              27
              28
                                                                                         Case No. C94 2307 CW
                   [PROPOSED] STIPULATION AND ORDER REGARDING PLAINTIFFS’ MOTION TO PROTECT ARMSTRONG
[3576566.1]                       CLASS MEMBERS DURING THE COVID-19 PANDEMIC at ECF No. 2996
                     Case 4:94-cv-02307-CW Document 3013 Filed 07/20/20 Page 2 of 4




               1         The Parties have met and conferred regarding Plaintiffs’ Motion to Protect
               2 Armstrong Class Members During the COVID-19 Pandemic (ECF No. 2996) and submit
               3 this [proposed] stipulation and order. The parties, through their counsel, agree to the
               4 following:
               5         1.     Defendants may not house Armstrong class members in inaccessible housing
               6 locations. Defendants shall house Armstrong class members in isolation and quarantine
               7 units in accordance with the COVID-19 housing protocols issued by the Federal Receiver
               8 and shall not house Armstrong class members who have not before tested positive for
               9 COVID-19 in any housing unit that exposes them to people with active, confirmed cases of
              10 COVID-19 because of their disabilities or accommodation needs. Defendants must
              11 establish and maintain adequate safe, accessible housing at all institutions housing class
              12 members with impacting-placement disabilities (including people designated DLT) for the
              13 duration of the pandemic.
              14         2.     Defendants are ordered to develop and implement a plan to ensure that the
              15 ADA worker program can safely and effectively function without undue risk of
              16 transmission of COVID-19 at the institutions or that that program is replaced by a safe
              17 alternative method of providing disability-related assistance to class members.
              18         3.     The Court directs its expert or his designee to conduct a review of the
              19 sufficiency of Defendants’ existing supply of accessible housing, including for purposes of
              20 medical isolation and quarantine in the event of COVID-19 outbreaks, to confer with the
              21 Federal Receiver in Plata v. Newsom, and to present his recommendations to the Court as
              22 soon as possible, but no more than thirty days from the date of this order.
              23         4.     If, due to emergent and unforeseen circumstances, Defendants temporarily
              24 are not able to house an Armstrong class member in safe, accessible housing, Defendants
              25 shall: (a) within 24 hours, provide notice to Plaintiffs, the Court Expert, and the Receiver,
              26 and confer with the Court Expert and representatives for Plaintiffs and the Receiver as
              27 soon as possible; (b) take all possible steps to find safe, accessible housing within 24
              28 hours, conduct a review of the class member’s placement each day thereafter, and provide
                                                             1                           Case No. C94 2307 CW
                   [PROPOSED] STIPULATION AND ORDER REGARDING PLAINTIFFS’ MOTION TO PROTECT ARMSTRONG
[3576566.1]                       CLASS MEMBERS DURING THE COVID-19 PANDEMIC at ECF No. 2996
                     Case 4:94-cv-02307-CW Document 3013 Filed 07/20/20 Page 3 of 4




               1 the results of those reviews to Plaintiffs and the Court Expert; and, (c) if the class member
               2 is not housed in safe, accessible housing for more than seven consecutive days, provide
               3 notice to the Court on the eighth day, including a report on all corrective action considered
               4 and taken.
               5         Within thirty days of this order, Defendants shall submit a report to this Court
               6 describing the steps they have taken to comply with the order, and attesting to their
               7 compliance with the order.
               8         This order is narrowly drawn, extends no further than necessary to correct the
               9 violation of the federal rights of Armstrong class members, and is the least intrusive means
              10 necessary to correct that violation.
              11         IT IS SO STIPULATED
              12                                         Respectfully submitted,
              13 DATED: July 20, 2020                    PRISON LAW OFFICE
              14                                         By: /s/ Rita Lomio
              15                                             Rita Lomio
              16                                         Attorneys for Plaintiffs
              17
              18 DATED: July 20, 2020                    XAVIER BECERRA
                                                         Attorney General of the State of California
              19
                                                         By: /s/ Joanna B. Hood
              20
                                                             Joanna B. Hood
              21                                             Supervising Deputy Attorney General
              22                                         Attorneys for Defendants
              23
              24
              25
              26
              27
              28
                                                            2                            Case No. C94 2307 CW
                   [PROPOSED] STIPULATION AND ORDER REGARDING PLAINTIFFS’ MOTION TO PROTECT ARMSTRONG
[3576566.1]                       CLASS MEMBERS DURING THE COVID-19 PANDEMIC at ECF No. 2996
                     Case 4:94-cv-02307-CW Document 3013 Filed 07/20/20 Page 4 of 4




               1                                     FILER’S ATTESTATION

               2         As required by Local Rule 5-1, I, Joanna B. Hood, attest that I obtained concurrence in the

               3 filing of this document from Rita Lomio, and that I have maintained records to support this
               4 concurrence.
               5 DATED: July 20, 2020                                           /s/ Joanna B. Hood
                                                                                  Joanna B. Hood
               6
               7 IT IS SO ORDERED.
               8
                   DATED:
               9                                               The Honorable Claudia Wilken
              10                                               United States Senior District Judge

              11 CF1997CS0005
                 34246389.docx
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                            3                            Case No. C94 2307 CW
                   [PROPOSED] STIPULATION AND ORDER REGARDING PLAINTIFFS’ MOTION TO PROTECT ARMSTRONG
[3576566.1]                       CLASS MEMBERS DURING THE COVID-19 PANDEMIC at ECF No. 2996
